DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that the instant application has been filed as a Continuation (see ADS filed on 1/11/22).  However, the instant application should have been filed as a divisional (see response to restriction, 1/6/22, in 17/403,035) and will be treated as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danieli et al. (WO 2020/230115; effectively filed on 5/14/2019).
Regarding claim 1, the Danieli et al. reference discloses an adapter (52) for a canister filling system comprising: a body (52) comprising: an opening (51) that is shaped to enable insertion of a valve (10) of a gas canister (46) for holding a pressurized or liquefied gas, into an interior space of the body, leaving a sealed gap (50) between at least a portion of a lateral aspect of the valve and an internal surface of the body facing the interior space; and at least one channel (16) that is configured to conduct pressurized or liquified gas from a canister filling system into the sealed gap in the interior space, so as to reach one or more lateral exterior ports (68) of the valve of the gas canister that open laterally to a longitudinal axis of a body of the gas canister, when the valve is inserted in the interior space, to facilitate filling of the gas canister with the pressurized or liquified gas through said one or more lateral exterior ports of the gas canister.  See paragraph [00159].

Regarding claim 2, wherein the at least one channel (16) comprises at least one laterally oriented channel that is configured to be in fluidic communication with said one or more lateral exterior ports of the valve when the adapter is attached to the filling system. See Figure 5C.

Regarding claim 3, configured to connect to a filling head (76) of the filling system. 

Regarding claim 5, further comprising a gasket (see Annotated Figure 7A) configured to fluidically isolate an exterior surface of a plunger (26) of the valve when the valve is inserted in the interior space from said at least a portion of the lateral aspect of the valve. 

    PNG
    media_image1.png
    605
    577
    media_image1.png
    Greyscale


Regarding claim 6, further comprising a pin actuator (98) for actuating a plunger (26) of the valve, when the valve is inserted in the interior space.

Regarding claim 7, wherein the actuator pin (98) is static until the gas release control (97) is pushed. 

Regarding claim 8, wherein the static actuator (98) extends inwardly into the interior space. See Figure 10B.

Regarding claim 9, wherein the actuator pin (98) is dynamic when the gas release control (97) engages and pushes it.

Regarding claim 10, wherein the actuator pin (98) is positioned and movable within a bore in the body. 

Regarding claim 11, wherein the bore extends from an external surface of the body to an internal surface facing the interior space.  See Annotated Figure below.

    PNG
    media_image2.png
    785
    855
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753